Citation Nr: 0300546	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 1988 
for the grant of service connection and assignment of the 
20 percent rating for degenerative changes of the lumbar 
spine.

2.  Entitlement to an effective date prior to May 26, 1988 
for the grant of service connection for a left knee 
disability.

3.  Whether a February 1996 rating decision was clearly 
and unmistakably erroneous in assigning June 6, 1988 as an 
effective date for the grant of a total disability rating 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of 
America, Inc.



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1958 to August 1960.

These matters come to the Board of Veterans' Appeals (the 
Board) an appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied the veteran's claims of entitlement 
to earlier effective dates.  


FINDINGS OF FACT

1.  In an October 1986 decision the Board denied 
entitlement to service connection for a left knee disorder 
and a back disorder, and denied entitlement to a total 
rating based on individual unemployability.  

2.  Following the October 1986 Board decision the veteran 
again claimed entitlement to a total rating based on 
unemployability in November 1986 and service connection 
for a left knee and back disorder on April 24, 1987.

3.  The evidence of record establishes that the veteran's 
service-connected disabilities, including the left knee 
and back disabilities, have precluded him from securing 
and following substantially gainful employment since April 
24, 1987.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
April 24, 1987 for the grant of service connection and the 
assignment of the 20 percent rating for degenerative 
changes of the lumbar spine are met.  38 U.S.C. §§ 5101, 
5110, 7105 (West 1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400(b)(2) and (o) (2002).

2.  The criteria for entitlement to an effective date of 
April 24, 1987 for the grant of service connection of the 
left knee disability are met.  38 U.S.C.A. §§ 5101, 5110, 
7105 (West 1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400(b)(2) (2002).

3.  The February 1996 RO rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
June 6, 1988 for the grant of a total disability rating 
based on individual unemployability.  The criteria for 
entitlement to an effective date of April 24, 1987 for the 
total rating are met.  38 U.S.C.A §§ 5101, 5109A, 5110, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(p), 
3.105(a), 3.151, 3.155, 3.400(k) and (o), 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that he is 
entitled to an effective date in April 1987 for the grant 
of service connection and the assignment of a 20 percent 
rating for a back disorder, the grant of service 
connection for a left knee disability, and the assignment 
of a total disability rating based on individual 
unemployability.
For reasons which will be expressed in detail below, the 
Board is in agreement with the veteran's basic premise and 
will assign April 24, 1987 as the effective date.

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issues on 
appeal.  The Board will then move on to an analysis of 
these issues.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence.  See, in 
general, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002)]; 38 C.F.R. 
§ 3.159 (2002).  As will be explained below, the Board 
finds that any duty to notify the veteran of the evidence 
needed to substantiate his claim or to assist him in 
developing the relevant evidence have been met.

The United States Court of Appeals for Veterans Claims 
(the Court) has held that the provisions of the VCAA do 
not apply to a claim based on a previous decision having 
been the result of clear and unmistakable error.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
The Court found that an attempt to obtain benefits based 
on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in 
the VA adjudicative process."  Livesay, 15 Vet. App. at 
178.  As such, an allegation of clear and unmistakable 
error does not represent a "claim" but rather is a 
collateral attack on a final decision.  The provisions of 
the VCAA, and its implementing regulation, are not, 
therefore, applicable to the adjudication of the issue of 
clear and unmistakable error in a prior, final decision.

In terms of the broader issue of the veteran's entitlement 
to earlier effective dates, the Court has also held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  In the instant case the facts are not in 
dispute; resolution of the veteran's appeal is dependent 
on interpretation of the statutes and regulations 
regarding the effective date of an award of service 
connection.  The issue of whether the veteran is entitled 
to earlier effective dates for the left knee and back 
disorders is dependent upon whether viable claims for 
service connection were filed prior to May and June 1988, 
respectively.  The issue of whether the veteran is 
entitled to an earlier effective date for the total rating 
based on unemployability is dependent upon the finality of 
any prior decisions on that issue, and when he initially 
submitted a viable claim for such a rating.  Those 
determinations are dependent on the documents and evidence 
received by VA prior to the initiation of the veteran's 
current appeal.  VA has no further duty, therefore, to 
notify the veteran of the evidence needed to substantiate 
his claims, or to assist him in obtaining that evidence, 
in that no reasonable possibility exists that any further 
assistance would aid him in substantiating the claims.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board notes that the veteran has been provided with 
pertinent law and VA regulations in the February 2002 
statement of the case.  He and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his claims.  
Factual Background

The RO granted service connection for the residuals of a 
left leg and foot fracture in January 1961, effective with 
the veteran's separation from service in August 1960.  
Since January 1961 the veteran has filed multiple claims 
for increased ratings, and for service connection of 
additional disabilities that he claimed to be secondary to 
the fracture residuals.  

The various claims and decisions, including those of the 
RO and the Board, that are relevant to the instant appeal 
include November 1985 claims for service connection for a 
left knee disability and a back disability, which the 
veteran asserted had been caused by the altered gait 
resulting from the left leg and foot fractures, and a 
total rating based on unemployability.  In an October 1986 
decision the Board denied entitlement to service 
connection for a left knee disorder and a back disorder, 
and determined that the veteran's service-connected 
disabilities did not preclude him from securing and 
following substantially gainful employment.  The Board's 
decision was and is considered to be final.  See 38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1986); 38 U.S.C. 
§ 7104 (2001); 38 C.F.R. § 20.1100 (2002)..

In November 1986 the veteran again claimed entitlement to 
a total rating based on unemployability.  The RO denied 
that claim in December 1986, and the veteran appealed the 
RO's decision to the Board.  In an April 1988 decision the 
Board denied entitlement to a total rating based on 
unemployability.

In a statement received at the RO on April 24, 1987, the 
veteran again claimed entitlement to service connection 
for a left knee disorder and a back disorder.  In its 
April 1988 decision, the Board referred the issues of 
entitlement to service connection for left knee and back 
disorders to the RO.  

The veteran again submitted an application for a total 
rating based on, which was apparently received at the RO 
in Denver, Colorado, on May 6, 1988, and at the RO in St. 
Louis on June 6, 1988.  In another statement, which was 
also received at the RO on June 6, 1988, he again claimed 
entitlement to a total rating based on unemployability, 
and service connection for the left knee and back 
disorders. 

The subsequent procedural history of this case is rather 
complicated.  Ultimately, however, in a November 1993 
rating decision the RO granted service connection for a 
left knee disability and assigned an effective date of May 
26, 1988 for the grant of service connection.  The RO also 
granted service connection for arthritis of the lumbar 
spine and assigned a 20 percent rating for the disorder 
effective March 10, 1989.  The veteran filed a notice of 
disagreement with the assigned effective dates in January 
1994.  In October 1994 the RO modified the effective date 
for the 20 percent rating for the back by making the 
rating effective June 6, 1988.  In February 1996, the RO 
granted the veteran's claim of entitlement to a total 
rating and assigned an effective date of June 6, 1988, 
based on the application received on that date. 

In October 2000, the veteran contacted the RO and 
indicated that he had been reviewing some documents in his 
files and had come to the conclusion that the RO's 
assignment of effective dates in May and June 1988 for the 
left knee and back disorders, respectively, was incorrect.  
He asserted that the effective dates should have been in 
April 1987, when he requested reopening of the previously 
denied claim.  In an October 2000 statement the veteran's 
representative asserted that the February 1996 rating 
decision was clearly and unmistakably erroneous in 
assigning an effective date for the total rating of June 
6, 1988, and that the total rating should have been 
effective in April 1987.

In the June 2001 rating decision which forms the basis of 
the current appeal, the RO determined that the prior 
decisions were not clearly and unmistakably erroneous in 
assigning an effective date of June 6, 1988 for service 
connection and a 20 percent rating for the back disorder; 
an effective date of May 26, 1988 for the left knee 
disability; and an effective date of June 6, 1988 for the 
total rating based on unemployability.  

Relevant Law and Regulations

Effective dates

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as 
of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 
38 C.F.R. §§ 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective 
date of an award of disability compensation shall be the 
day following separation from service or the date 
entitlement arose if the claim is received within one year 
of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable 
that an increase in disability has occurred, if the claim 
for an increased rating is received within one year from 
such date, otherwise the date of receipt of the claim.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The 
phrase "otherwise, date of receipt of claim" applies only 
if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for 
an increased rating.  Harper v. Brown, 10 Vet. App. 125 
(1997).

The effective date of service connection based on a 
finding that a prior decision contained clear and 
unmistakable error is the date from which benefits would 
have been payable if the corrected decision had been made 
on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).  

Finality 

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis 
in the absence of clear and unmistakable error.  Previous 
determinations which are final and binding will be 
accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.105, 20.1103.

Clear and unmistakable error

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  "To prove the existence of clear and 
unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 
1372, 1374 (Fed. Cir. 2000).

Any claim of clear and unmistakable error must be pled 
with specificity.  Andre v. West, 14 Vet. App. 7, 10 
(2000) (per curiam), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation 
must assert more than merely disagreement with how the 
facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of clear and unmistakable 
error the claimant cannot simply request that the Board 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  In order to show that a clear and 
unmistakable error occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999).  When considering 
a claim of clear and unmistakable error, the determination 
must be made based on the record and the law in existence 
at the time of the prior, final decision.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001).

Entitlement to a total rating based on individual 
unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran 
has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or 
degree of non-service connected disabilities will be 
disregarded if the above-stated percentage requirements 
are met and the evaluator determines that the veteran's 
service-connected disabilities render him incapable of 
substantial gainful employment.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If 
the veteran is unemployable due to service-connected 
disability, and the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the case should be submitted to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating.  38 C.F.R. 
§ 4.16(b).  

Analysis

1.  Entitlement to an effective date prior to June 6, 1988 
for the grant of service connection and assignment of the 
20 percent rating for degenerative changes of the lumbar 
spine.

2.  Entitlement to an effective date prior to May 26, 1988 
for the grant of service connection for a left knee 
disability.

As previously stated, the veteran contends that he is 
entitled to effective dates in April 1987 for the grants 
of service connection and assignment of the 20 percent 
rating for the back disorder.  

The Board initially observes that the RO characterized the 
issues on appeal as involving whether a November 1993 
rating decision was clearly and unmistakably erroneous in 
assigning effective dates later than April 1987.  The 
November 1993 rating decision did not become final because 
the veteran filed a notice of disagreement with respect to 
that decision in January 1994.  Since the November 1993 
rating decision was not final, the matter of whether that 
decision was clearly and unmistakably erroneous is not for 
application, since CUE considerations apply only to final 
decisions.   See 38 U.S.C.A. § 5109 (West Supp. 2002); 
38 C.F.R. § 3.105(a).

The evidence indicates that after the Board's October 1986 
denial of his claims, the veteran again submitted claims 
of entitlement to service connection for the left knee and 
back on April 24, 1987.  38 C.F.R. § 3.155.  Those claims 
were not adjudicated until March 1989, at which time the 
RO denied service connection.  The veteran, however 
appealed the March 1989 decision, which prevented it from 
becoming final.  The April 1987 claim remained in 
appellate status until November 1993, when the RO granted 
entitlement to service connection.

The effective date for the grant of service connection is 
the date of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  The evidence shows that the veteran had 
left knee and back disorders prior to April 1987, which 
were subsequently shown to be secondary to his service-
connected left lower extremity disability.  The correct 
date of entitlement is, therefore, determined by the date 
his claim for service connection was filed.  The Board has 
determined, therefore, that the veteran is entitled to an 
effective date of April 24, 1987, for the grant of service 
connection for the left knee disability and the grant of 
service connection and assignment of a 20 percent 
disability rating for arthritis of the lumbar spine.  The 
veteran's April 24, 1987 claims were the first claims 
filed after the final Board decision in October 1986.

3.  Whether a February 1996 rating decision was clearly 
and unmistakably erroneous in assigning June 6, 1988 as an 
effective date for the grant of a total disability rating 
based on individual unemployability.

With the grant of a total rating based on unemployability 
in February 1996, the RO established the effective date of 
June 6, 1988, because the RO determined that June 6, 1988 
was the date on which the left knee and back disabilities 
could first be considered in determining whether the 
veteran was unable to secure or follow substantially 
gainful employment and his disabilities met the percentage 
requirements of 38 C.F.R. § 4.16(a).  

As indicated immediately above, the Board has concluded 
that the effective dates of service connection for the 
left knee and back disabilities should be April 24, 1987.   

In its April 1988 decision the Board denied entitlement to 
a total rating based on individual unemployability.  In 
the same decision the Board referred to the RO the issues 
of the veteran's entitlement to service connection for low 
back and left knee disorders.  In February 1991 the Board 
denied entitlement to a total rating in one decision, and 
in another decision issued on the same date remanded to 
the RO the issues of entitlement to service connection for 
left knee and low back disorders.  
The Board must therefore address the finality of these two 
prior Board decisions.

Because the grant of service connection and the assignment 
of disability ratings for the left knee and low back 
disorders could affect the determination of whether the 
veteran's service-connected disabilities precluded him 
from obtaining and following substantially gainful 
employment, those issues were inextricably intertwined 
with the determination as to whether the veteran was 
entitled to a total rating based on unemployability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim 
could have significant impact on the other).

The Court has held that the Board's referral or remand of 
an issue that is inextricably intertwined with the issue 
being decided prevents the Board decision from becoming 
final as to that issue.  See Perry v. West, 12 Vet. App. 
365, 368; see also Meeks v. Brown, 5 Vet. App. 284, 287 
(1993) [if development of an intertwined issue is still 
being undertaken, a Board decision does not become final].  

As applied to the facts of the instant case, the 
development of the issue of entitlement to service 
connection for left knee and back disorders as referenced 
in the April 1988 and February 1991 decisions prevented 
the Board's denials of a total rating based on 
unemployability from becoming final.

The Court has also held that the Board must consider all 
of the evidence of record in determining the appropriate 
effective date for an increased rating, even though the 
evidence preceded a prior Board decision denying an 
increased rating.  Hazan v. Gober, 10 Vet. App. 511, 518 
(1997).  The evidence of record shows that following the 
Board's October 1986 denial of a total rating based on 
unemployability, the veteran again claimed entitlement to 
a total rating in November 1986.  It was the November 1986 
claim that was considered by the Board in the April 1988 
decision.  Because the April 1988 and February 1991 Board 
decisions, and the underlying RO decisions on which they 
were based, are not final, the veteran is potentially 
entitled to an effective date in November 1986 or possibly 
one year earlier for the total rating.  See 38 C.F.R. 
§ 3.400.  For reasons expressed immediately below, the 
Board concluded that the effective date for the total 
rating should be April 24, 1987, the date of service 
connection for the left knee and back disabilities.

The determination that the veteran is entitled to a total 
rating due to unemployability was based on consideration 
of his left knee and back disorders, which have been 
granted service connection effective April 24, 1987.  The 
veteran initially met the percentage requirements of 
38 C.F.R. § 4.16(a) on that date, in that the RO 
determined in February 1996 that the "amputation rule" of 
38 C.F.R. § 4.68 allowed for a combined rating of 
70 percent, given the inclusion of the left knee in the 
service-connected disability, rather than the 40 percent 
that had previously been assigned.

The evidence does not indicate that the disability of the 
left lower extremity alone, which was assigned a combined 
rating of 40 percent prior to April 24, 1987, would have 
precluded the veteran from obtaining and following 
substantially gainful employment.  By including the 
disabilities of the left knee and low back as of their 
effective dates of April 24, 1987, however, the veteran's 
service-connected disabilities did preclude him from 
engaging in substantially gainful employment as of that 
date, but no earlier.  See 38 C.F.R. § 3.400.  

Since the RO did not consider the veteran's April 1987 
claim for service connection, the Board finds that the law 
was incorrectly applied to the facts as they were then 
known, and that had the facts been correctly applied the 
outcome of the decision would have been manifestly 
different.  The February 1996 decision was, therefore, 
clearly and unmistakably erroneous in limiting the 
effective date for the grant of a total rating based on 
unemployability to June 6, 1988.  See Yates, 213 F.3d 
at 1374.  The Board finds, therefore, that the veteran is 
entitled to an effective date of April 24, 1987, for the 
assignment of a total disability rating based on 
individual unemployability.


ORDER

An effective date of April 24, 1987 for the award of 
service connection and assignment of the 20 percent rating 
for degenerative changes of the lumbar spine is granted, 
subject to the laws and regulations pertaining to the 
payment of monetary benefits.

An effective date of April 24, 1987 for the award of 
service connection and consideration of the left knee 
disability is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

An effective date of April 24, 1987 for the assignment of 
a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations pertaining to the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

